PER CURIAM:
Perry Cousins appeals the district court’s order denying his pro se motion for the production of trial transcripts. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Cousins, No. 4:10-cr00047-RBS-TEM-1, 2012 WL 614171 (E.D.Va. Feb. 14, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.